Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 8/4/2022.
The application has been amended as follows: 
--Claim 1 -- An electric compressor comprising: 
a shaft which is rotatably coupled inside a main housing; and 
a shaft seal which is press-fitted between the shaft and the main housing, seals between the shaft and the main housing by an elastic structure, prevents deformation in the elastic structure with a rigid structure formed integrally with the elastic structure, and maintains the coupled position by a frictional force of the elastic structure, 
wherein a double stepped structure into which the shaft seal is inserted is formed on an inner wall of the main housing, and 
wherein the double stepped structure comprises a first stepped part which protrudes in an insertion direction of the shaft seal to lock and maintain the shaft seal, and a second stepped part which is perpendicular to the first stepped part, 
wherein the shaft seal comprises an elastic part which is inserted between the first stepped part and the second stepped part and the shaft, 
wherein the elastic part is made of an elastic material comprising rubber, 
wherein the elastic part is spaced apart from an outer circumferential surface of the shaft, 
wherein the second stepped part comprises an end which protrudes from the end of a side into which the shaft seal is inserted to the insertion direction of the shaft seal, and 
wherein the elastic part is compressed when the shaft seal is inserted into the double stepped structure, is restored after the shaft seal is inserted into the double stepped structure, is in contact with the inner wall of the main housing, and is locked and maintained to the first stepped part and the end.
Allowable Subject Matter
Claims 1, 4-10, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “an electric compressor comprising a shaft seal press-fitted between the shaft and the main housing, the shaft seal comprises a first stepped part and a second stepped part, the second stepped part comprises an end which protrudes from the end of  a side into which the shaft seal is inserted to the insertion direction of the shaft seal, and wherein the elastic part is compressed when the shaft seal is inserted into the double stepped structure, is restored after the shaft seal is inserted into the double stepped structure, is in contact with the inner wall of the main housing, and is locked and maintained to the first stepped part and the end." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/4/2022